UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 99-4735
MICHELLE DENISE CHAMBERS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                     (CR-97-924, CR-98-166)

                      Argued: January 22, 2001

                      Decided: March 20, 2001

  Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Richard Andrew Culler, CULLER & CULLER, P.A.,
Charlotte, North Carolina, for Appellant. Kenneth Michel Smith,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee. ON BRIEF: Mark T. Calloway, United States
Attorney, Brian Lee Whisler, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.
2                    UNITED STATES v. CHAMBERS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Michelle Denise Chambers appeals the sentence imposed by the
district court following her plea of guilty to bank larceny, see 18
U.S.C.A. § 2113(b) (West 2000); bank fraud, see 18 U.S.C.A. § 1344
(West 2000); and money laundering, see 18 U.S.C.A.
§ 1956(a)(1)(B)(i) (West 2000). She contends that the district court
erred in refusing to group her bank larceny and money laundering
convictions and in holding her responsible for laundering more than
$6 million. Finding no merit in either of these claims, we affirm.

                                  I.

  On October 4, 1997, Chambers’ husband, Steven, and several
coconspirators stole a truckload of currency from the Loomis Fargo
Armored Car facility in Charlotte, North Carolina. Chambers was a
member of the conspiracy and assisted with preparations for the theft.
After abandoning over $3 million for lack of space, the coconspirators
netted nearly $14 million.

   The Chamberses concealed their share of the proceeds through a
variety of methods, which included enlisting accomplices to rent
safety deposit boxes. The Chamberses also deposited small amounts
of the stolen funds in several bank accounts. Chambers wrote checks
against one of these accounts to buy a number of high-priced items;
she then withdrew her money before any of the checks cleared.

   Chambers subsequently was indicted and pled guilty to one count
of bank larceny, one count of bank fraud, and seven counts of money
laundering. At sentencing, the district court adopted the recommenda-
tions of the presentence report (PSR) and clustered Chambers’ con-
victions into three groups—one for all of the money laundering
convictions, and one "group" each for the bank larceny and bank
                     UNITED STATES v. CHAMBERS                        3
fraud convictions. See United States Sentencing Guidelines Manual
§§ 3D1.1(a)(1), 3D1.2 (1998). The court also adopted the offense-
level calculations recommended for each group in the PSR. These cal-
culations included an eight-level enhancement for the money launder-
ing convictions based on an estimate that Chambers’ relevant conduct
involved "at least $8,750,000.00." J.A. 149; see U.S.S.G.
§ 2S1.1(b)(2)(I) (providing for an eight-level enhancement for laun-
dering activities involving more than $6 million). Ultimately, the
court sentenced Chambers to 92 months imprisonment.

                                  II.

   Chambers contends that the district court erred in refusing to group
her bank larceny conviction with her money laundering convictions
and in holding her responsible for more than $6 million worth of
money laundering conduct. The first issue entails the application of
law to undisputed facts, so we review the decision of the district court
de novo. See United States v. Toler, 901 F.2d 399, 402 (4th Cir.
1990). With respect to the second issue, we will not overturn the find-
ings of the district court unless they were clearly erroneous. See
United States v. Dawkins, 202 F.3d 711, 714 (4th Cir.), cert. denied,
120 S. Ct. 1989 (2000).

                                  A.

  Chambers’ claim concerning the grouping of offenses implicates
U.S.S.G. § 3D1.2, which provides in pertinent part:

    All counts involving substantially the same harm shall be
    grouped together into a single Group. Counts involve sub-
    stantially the same harm within the meaning of this rule:

    ...

    (b) When counts involve the same victim and two or more
        acts or transactions connected by a common criminal
        objective or constituting part of a common scheme or
        plan.

    ...
4                     UNITED STATES v. CHAMBERS
    (d) When the offense level is determined largely on the
        basis of the total amount of harm or loss, the quantity
        of a substance involved, or some other measure of
        aggregate harm, or if the offense behavior is ongoing
        or continuous in nature and the offense guideline is
        written to cover such behavior.

Chambers contends that her bank larceny conviction (which arose
from the Loomis Fargo heist) and her money laundering convictions
(which arose from efforts to conceal proceeds from the heist)
involved the same victim and therefore should have been grouped
under § 3D1.2(b). Alternatively, she asserts that these offenses consti-
tuted "ongoing or continuous" criminal conduct within the meaning
of U.S.S.G. § 3D1.2(d). Because we see no connection among these
offenses other than the fact that the laundered money was acquired
during the larceny, and because that connection is insufficient to jus-
tify grouping, we deny relief.

   Section 3D1.2(b) provides for grouping if two or more offenses
(1) "involve the same victim" and (2) are "connected by a common
criminal objective or . . . a common scheme or plan." U.S.S.G.
§ 3D1.2(b). The offenses here satisfy neither of these requirements.

   For purposes of § 3D1.2(b), the term "victim" refers to the person
who was the primary target of the offense or, when society at large
is the victim, to the societal interest harmed by the offense; "indirect
or secondary victims" are specifically excluded. Id. comment. (n.2).
The victim of Chambers’ bank larceny was Loomis Fargo. Chambers
asserts that her money laundering activities also victimized Loomis
Fargo by impeding recovery of the stolen funds. We disagree; Loomis
Fargo may have been an indirect victim, but society is the primary
victim of money laundering undertaken for purposes of concealment.
See, e.g., United States v. Napoli, 179 F.3d 1, 7-8 (2d Cir. 1999), cert.
denied, 528 U.S. 1162 (2000); United States v. O’Kane, 155 F.3d 969,
972-73 (8th Cir. 1998). See generally United States v. Bartley, 230
F.3d 667, 675-76 (4th Cir. 2000) (Wilkinson, C.J., dissenting) (ana-
lyzing the societal interests affected by money laundering). It is sig-
nificant, moreover, that laundering stolen funds will always impair
recovery efforts by the theft victim; thus, adopting Chambers’ view
would compel grouping in virtually all cases involving laundering of
                      UNITED STATES v. CHAMBERS                        5
stolen (or fraudulently acquired) funds, in contravention of "common
sense and . . . § 3D1.2’s mission to incrementally punish significant
additional criminal conduct." United States v. Porter, 909 F.2d 789,
793 (4th Cir. 1990).

   Furthermore, even if Chambers’ bank larceny and money launder-
ing offenses did involve the same victim, they did not share a "com-
mon criminal objective" or arise from "a common scheme or plan."
U.S.S.G. § 3D1.2(b). We presume that all of Chambers’ conduct was
motivated by the desire to be wealthy, but the term "common criminal
objective" requires "a more particularized definition of the defen-
dant’s intent." United States v. Pitts, 176 F.3d 239, 245 (4th Cir.),
cert. denied, 528 U.S. 911 (1999). Here, Chambers manifested one
criminal objective when committing the bank larceny (stealing
money) and a separate objective when laundering the proceeds
(avoiding detection). Furthermore, because the bank larceny and the
money laundering involved separate conduct and different personnel,
there is no evidence of a unifying scheme. See id. at 244-45 (listing
factors relevant to grouping decisions, including "persons involved"
and "means used"). Thus, Chambers cannot satisfy any of the require-
ments of § 3D1.2(b).

   For the same reasons, Chambers’ request for grouping under
§ 3D1.2(d) is unavailing. Just as these crimes were not connected by
a "common scheme," U.S.S.G. § 3D1.2(b), they were not "ongoing or
continuous in nature," U.S.S.G. § 3D1.2(d). Rather, the record shows
that the Chamberses executed one plan to steal money from Loomis
Fargo and then implemented a separate plan (involving a separate
group of confederates) to launder money. Thus, these crimes were not
sufficiently integrated to justify grouping. Cf. United States v. Walker,
112 F.3d 163, 167 (4th Cir. 1997) (holding that grouping was appro-
priate under § 3D1.2(d) because laundered funds were used to pro-
mote an ongoing fraudulent enterprise). We therefore affirm the
refusal to group Chambers’ bank larceny conviction with her money
laundering convictions.

                                   B.

   Chambers next contends that she should not have received an
eight-level enhancement under U.S.S.G. § 2S1.1(b)(2), which pro-
6                     UNITED STATES v. CHAMBERS
vides for graduated enhancements in money laundering cases based
on the amount of money involved. The PSR recommended an eight-
level enhancement because a "conservative estimate of the amount of
money involved in the money laundering portion of this scheme [was]
at least $8,750,000.00." J.A. 149; see U.S.S.G. § 2S1.1(b)(2)(I).
Chambers claims that the conduct for which she was charged and
convicted involved only $5.7 million, and therefore she should have
received only a seven-level enhancement. See U.S.S.G.
§ 2S1.1(b)(2)(H). We hold that the determination of the district court
was not clearly erroneous.

   Chambers initially asserts that the district court engaged in double
counting. This argument arises from a statement by the district court
that $500,000 used by the Chamberses to purchase a house should be
added to the $5.7 million figure proffered by defense counsel. The
district court subsequently retracted this statement, however.

   Instead of relying on the money used to purchase the house, the
district court adopted the recommendation of the PSR that Chambers
be held liable for both the $5.7 million she was directly involved in
laundering and an additional $3 million her husband laundered sepa-
rately. See U.S.S.G. § 1B1.3(a)(1)(B) (providing that a defendant’s
"relevant conduct" includes "all reasonably foreseeable acts and omis-
sions of others in furtherance of . . . jointly undertaken criminal activ-
ity"). Chambers contends that it is inconsistent to hold her responsible
for Steven’s conduct while refusing to group the bank larceny convic-
tion with the money laundering convictions. We perceive no inconsis-
tency. The district court found, in effect, that the Chamberses jointly
executed two separate plans, one to steal money from Loomis Fargo
and another to conceal the proceeds. This determination was not
clearly erroneous.

                                   III.

   For the foregoing reasons, we hold that the district court did not err
in its sentencing determinations. We therefore affirm Chambers’ sen-
tence.

                                                             AFFIRMED